 In the Matter Of REYNOLDS METALS COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION 49,AFL, PETITIONERIn the Matter of REYNOLDS METALS COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, WILLAMETTE LODGE, No. 63,PETITIONERTn the Matter of REYNOLDS METALS COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF PAINTERS, DECORATORS, AND PAPER-HANGERS OF AMERICA, LOCAL No. 10, AFL, PETITIONERIn the Matter of REYNOLDS METALS COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION 125,AFL, PETITIONERIn the Matter Of REYNOLDS METALS COMPANY, EMPLOYERandBLACK-SMITHS LOCAL No. 37, INTERNATIONAL BROTHERHOOD OF BLACK-SMITHS, DROP FORGERS AND HELPERS, AFL, PETITIONERCases Nos. 36-RC-176, 36-RC-19,0, 36-RC-199, 36-RC-ADO, and36-RC-207, respectively.Decided July 8, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a hearing on these consolidated cases washeld before Robert J. Wiener, hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'At the re-iThe hearing officer permitted the United Steelworkers of America, Local 330, CIO,herein called the Intervenor, to intervene on the basis of its contract with the Employercovering the employees here involved.The Petitioners opposed such intervention on theground that.the Intervenor has not complied with Section 9 (f), (g), and (h) of the Act.The Petitioners also contended that for the same reason the Intervenor should not be per-mitted on the ballot.Notwithstanding its noncompliance, the Intervenor was entitled tointervene on the strength of its contractual interest.New Indiana Chair Company, Inc.,80 N, L. R. B. 1686;The Baldwin Locomotive works,76 N. L. R. B. 922. However,because of such noncompliance, we shall not accord the Intervenor a place on the ballotin the elections hereafter directed.The Kinsman Transit Company, 75 N.L. R. B. 150.The Intervenor requested an investigation to ascertain whether the Petitioners' repre-sentation interest has changed materially.As a petitioner'sprima facieshowing of interestis solely a matter of administrative procedure to be determined by the Board itself, weapprove the hearing officer's denial of this request.The Employees' present desires will85 N. L. R. B., No. 17.110 REYNOLDS METALS COMPANY111quest of the Intervenor, oral argument was heard before the Board.The Intervenor, Electricians, Machinists, and Painters were repre-sented by coulisel and participated in the argument.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.International Brotherhood of Electrical Workers, Local Union49, herein called Electricians 49; International Brotherhood of Elec-tricalWorkers, Local Union 125, herein called Electricians 125; Inter-national Brotherhood of Painters, ' Decorators and Paperhangers ofAmerica, Local No. 10, herein called Painters; Blacksmiths LocalNo. 37, International Brotherhood of Blacksmiths, Drop Forgers andHelpers, AFL, herein called Blacksmiths, are all labor organizationsaffiliated with the American Federation of Labor, claiming to repre-sent employees of the Employer.International Association ofMachinists,Willamette Lodge No.63, herein called Machinists, is a labor organization claiming to repre-sent employees of the Employer.3.The Intervenor and the Employer contend that their collectivebargaining agreement is a bar to the instant proceedings.The con-tract, which carries a terminal date of May 15, 1949, contains a 30-dayautomatic renewal clause.As the petitions in the present case werefiled before the operative date of the automatic renewal clause, wefind that the contract is not a bar to a present determination of repre-sentatives.'A question of representation exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Employer, which has a number of different types of alu-minum plants throughout the United States, operates an aluminumbe disclosed by the results of the elections.Sunray Oil Corporation,76 N.L. R.B. 970;Davis Lumber Company, Inc., 75N. L. R.B. 851.After the hearing, Locals 49 and 125 of the International Brotherhood of ElectricalWorkers moved to strike the brief of the Intervenor on the ground that it contained irrele-vant and misleading information.As each party is entitled,under the Board'sRules andRegulations,to file a brief commenting on the evidence and setting forth its position, wedeny the motion.The Intervenor moved the Board to dismiss the Machinists'petition on the ground thatthat Petitioner enlarged the scope of its proposed unit at the hearing. Inasmuch as theIntervenor did not accept the hearing officer's invitation to recover from its "surprise,"the Intervenor was not prejudiced by the action of the Machinists in specifying in greaterdetail the coverage of the proposed unit.The motion is hereby denied.IOral argument was presented jointly on the instant case and inAluminum Ore Company,85 N. L.R. I3., No. 18, because of certain issues common to both.Danner Press,Inc.,80 N. L. R. B.844;Philadelphia Suburban Transportation Company(Red Arrow Lines),79 N. L.R. B. 448. 112DECISIONS OF NATIONALLABOR RELATIONS BOARDreduction plant at Troutdale, Oregon 4At this plant, the only oneinvolved in the instant proceedings, alumina is reduced to ingots orpig aluminum. The reduction process is essentially performed in thepotroom wherealumina isdissolved in a chemical bath which is insteel tanks (pots), and there plated out by electrical energy to liquidaluminum.The liquid is then formed into ingots or poured directlyinto pig aluminum. The operations in the other departments, whichare located in the several buildings of the plant, are ancillary to thepotroom.Thus, the rectifier station converts the alternating currentreceived from a Bonneville Power Administration substation intodirect current and regulates the flow of this current into the potroom;the electrical maintenance department maintains and repairs all theelectrical equipment in the plant including the rectifier station; themechanical maintenance department repairs mechanical equipment.Since 1943 the employees at Troutdale have been organized on aplant-wide basis and represented by the present Intervenor, which haswon three Board elections at this plant. In each of these proceedingsthe participating unions agreed upon a plant-wide production andmaintenance unit .5In the present case, however, the Petitionersseek to establish separate units, alleged to be craft units, of employeesin the electrical and mechanical maintenance departments, and in therectifier station.Electricians 125 proposes a unit of rectifier stationoperators.Electricians 49, Machinists, Blacksmiths, and Painters re-quest separate craft units of maintenance men.The Employer andthe Intervenor oppose severance of the proposed craft units.Relyingon our decisions in theNational TubeandFordcases,6 the Intervenorargues that this plant is so highly integrated that the historical plant-wide unit is the only appropriate one for collective bargaining purposesand that the petitions should, therefore, be dismissed.We are constrained to reject the contention that no craftbargainingunits canappropriately be established in this plant.The recordshows that the several groups of workers in the craftunits here pro-posed by thePetitioners are not so closelyidentifiedand intermingledwith theirfellow employeesin production departmentsas were themaintenance craft groups whose severancewe disapproved in theNational TubeandFordcases.The employees sought to be severed*Prior to 1946, the Troutdale plant was operated by the Aluminum Company of America.'Aluminum Company of America,19-R-1047,19-R-1066, consent election, 1943;Aluminum Company of America,61 N. L.R. B. 251(1945) ;Reynolds Metals Company,19-R-1959, consent election, 1946.In the first of these three cases, the unions were Aluminum Trades Council,AFL, andAluminum Workers of America, CIO,the predecessor of the Intervenor.In the secondand third cases the petitioner was theMetalTrades Council of Portland and Vicinity, AFL.6National Tube Company,76 N. L.R. B. 1199 ;Ford Motor Company(Maywood Plant),78 N. L.R. B. 887. REYNOLDS METALS COMPANY113in the presentcase arenot stationed in production departments per-formingroutine and repetitive operations under production super-visors.On the contrary,someof the maintenancemen are perma-nently stationed in craft shops or departments separate from theproduction departments, while the others are dispatched from theircraft shop headquarters to do repair and maintenance work through-out the plant wherever and whenever they are needed; all of themwork under maintenance department foremen.Moreover, the patternof industrial unit bargaining in aluminum reduction plants is not soThe Board foundin one casethat a separate craft unit of electrical maintenance workerswould be appropriate in an aluminum reduction plant; ' and in thisEmployer's reduction plant at Sheffield, Alabama, the maintenanceworkers have bargained on the basis of separate craft units for severalyears."We find, therefore, that the precedents relied upon by theIntervenor are not controlling in this case and that craftunits, ifclearly defined and appropriate, may be set apart for bargaining pur-poses at this plant.9The Intervenor's further contention that thecraft groups sought by the Petitioners are not sufficiently distinct orskilled to constitute appropriate units is considered in conjunctionwith our findings as to the general characteristics and specific com-position of these proposed units set forth below.The TwoElectricians' UnitsUnder the jurisdiction of the electrical superintendent, there aretwo groups of nonsupervisory employees: rectifier station operatorsand electrical maintenance men.Electricians 49 desires to representthemaintenance men.Electricians 125 seeks a unit confined torectifier station operators.a.The maintenance groupThere are approximately 35 employees in the group of maintenanceelectricians proposed as a unit by Electricians 49.They are classified7Aluminum Company of America,50 N. L. R. B. 380, involving a plant in Maspeth, LongIsland, New York.The Board has also frequently approved craft units in various aluminum fabricatingplants,Aluminum Company of America,ChicagoWorks,54 N. L.It.B. 1043;AluminumCompany of America,60 N. L. It.B. 278;Aluminum Company of America,76 N. L. R. B.510;Aluminum Company of America,83 N. L. R. B. 398;Reynolds Metals Company,McCook Sheet Mills,70 N.L. It. B. 1338.8Separate consent elections under Section 9 (e) of the Act were held in 1948 for unitsof electricians,switchboard operators, machinists and painters.Reynolds Metals Company,Reynolds Alloys Company,10-UA-92,10-UA-11.9, 10-UA-90, 10-UA-108.SeeAluminum Ore Company,supra,decided this day. 114DECISIONS OF NATIONALLABOR RELATIONS BOARDin the Intervenor's contract as electricians and electrician leadmen.All of these employees are engaged in the maintenance and repair ofelectrical equipment.Most of them work, in or out of the electrical"shop," under a foreman who is responsible for electrical maintenanceand repair of mobile equipment, electrical motors, and wiring through-out the plant.The others are under the regular supervision ofanother foreman who is attached to the rectifier station.This fore-man has charge of the "meter room" where meters are maintainedand repaired, and of the maintenance and repair of rectifier stationequipment and refrigerating equipment throughout the plant.Allof these maintenance electricians, except those who work in the meterroom, rotate on 3 shifts,10 and on the second and third shifts, thoseon duty are under the supervision of a single foreman, the "shift fore-man" in the rectifier station.A maintenance electrician working onthis 3-shift rotating basis covers 95 percent of the plant area in thecourse of a month, uses tools peculiar to the electrical trade, and hasoccasion to perform a wide range of electrical tasks."Except forcertain mechanical tasks that are incidental to the repair of electricalequipment, these employees do nothing but electrical work.They donot interchange with employees in other departments.Their hourlyrates are higher than those of the production workers and in 1948,when a wage raise was negotiated, they received the same 20-cent in-crease asother craftsmen 12The Employer does not require thesemaintenance electricians to be licensed, and has no apprenticeshipprogram.Nevertheless, 29 of the employees in this group have li-censes, for which the State of Oregon requires 4 years' "experience,"or have had their applications for such licenses approved.13We aresatisfied that all of these maintenance electricians possess in sub-stantial degree, and exercise in the course of their employment, theskills traditionally associated with the electrical eraft.14They,con-toThe metermenwork on a one-shift basis." Certain electricalwork is sentoutside of the plant because the Employerlacks theequipment requiredtherefor.For example,the Employerdoes not possessadequate facili-ties for finebalancing of rotors and armatures, and rewinding of transformers,generators,and motors.12 In contrast,the productionworkers receiveda 14-cent increase.As a result, the hourlyrate for suchcraftsmen as maintenanceelectricians,machinists,welders, blacksmiths, andpaintersis $1.75 as compared with a range of $1.36 to $1.67 for productionworkers, theheaviest concentrationof rates occurringbelow $1.50.Laborers throughoutthe plantreceive $1.34.13M. R. Volhaeye,chief electrical and safety inspector for the Bureau ofLabor, State ofOregon, testified, on February 25, 1949, that 11 employeesalready had such licenses beforethe hearing, and that 18other employees,whose applications were approved on that day,would be given licenses,14Phillips Chemical Company,83N. L. R. B. 612 ;General Tire and Rubber Company,79 N. L.R. B. 580;Reynolds Metals Company,McCook Sheet Mills,70 N.L. R. B. 1338;Aluminum Company of America,50 N. L.R. B. 380. REYNOLDSMETALS COMPANY115stitute,moreover, a homogeneous and distinct group.We find, there-fore, that they may constitute an appropriate unit for collective bar-gaining purposes.We shall include the metermen in the voting groupof maintenance electricians set forth below, as they are paid the samehourly rate as the maintenance electricians; the work under one ofthe electrical maintenance foremen; and their functions and skills areallied to. those of the maintenance electricians.b.The rectifier station operatorsThe rectifier station operating department is located in a separatebuilding next to the potroom. The rectifier station, like the potroom,is in continuous operation, necessitating 4 shifts.On each shift theoperating staff is composed of a shift foreman, 1 operator, 1 assistantoperator, and 1 attendant. It is the 12 nonsupervisory employeesin these categories that Electricians 125 wishes to include in aseparate unit.The shift foreman supervises the operating staff; on those rareoccasions when he is away from the rectifier station, the operatortakes charge.The operator is on duty at the main duplex controlboard where he operates the switches which regulate and maintain theload of current to the potroom.He is aided by the assistant operator,who takes meter readings, keeps the daily power record sheet andother records.The assistant operator also helps when there is switch-ing to be done and he occasionally relieves the operator at the job ofcontrolling the load.The attendant makes temperature readings andrecords the readings of various instruments in the rectifier station.It is his responsibility to inform the operator or foreman about anyirregularities that he encounters. In addition, part of the attendant'stime is spent on such tasks as sweeping the floor and dusting theapparatus. If there is an absentee on any shift, an employee in thesame department is held over from another shift to do his work.The normal course of progression of an employee in the departmentis from attendant to assistant operator to operator.The correspond-ing rate steps start at $1.34 and reach $1.64.15None of the operatingstaff is licensed by the State of Oregon. The operator does no repair,maintenance, or installation work; that is, as already indicated, theprovince of the maintenance electricians. It appears that, at most,the operator makes slight adjustments which may be necessary tokeep a machine functioning.He must know the circuits which areused in order to trace any trouble and replace fuses, but he does noactual lay-out work or designing of circuits.16The rectifier station operators received a 14-cent increase in 1948.857829-50-voi. 85-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the Intervenor concedes that the operators are skilled,it contends that they are not "electricians."We do not consider thematter of the label for these employees as important. It is clearfrom the record that the operating staff of the rectifier station con-stitutes an identifiable, homogeneous, and skilled group.They arecomparable to powerhouse operators, a class which we customarily'regard as a severable appropriate unit."-Accordingly, we find thatthey may constitute a separate appropriate unit."The Machinists' UnitMachinists seeks a unit of machinists and certain other employeeswho work with the machinists, in the machine shop, and millwrightstogether with certain employees who work with them, outside themachine shop.All of these employees work under the two foremen inthe mechanical maintenance department.There are eight machinists who spend most of their time in themachine shop. Six of them operate the usual machine shop equipment.such as lathes, shapers, drill presses, bolt machines, and milling ma-chines.They make parts for the various machines in the plant aswell as the tools which are used in the potroom and carbon departments,and they also occasionally do repair work in the plant itself.Muchof their work involves close tolerances.However, one of the sixmachinists is presently filling the job of toolroom repairman and worksin the toolroom as both repairman and tool. dispenser.The remainingtwo machinists work exclusively on automotive equipment.The Ma-chinists would also include these machine shop employees : the stubend collector bar fabricator, who performs sawing and drilling opera-tions on a bar which is attached to the anodes used in the pots; thebridge craneman, who operates the crane and is a sweeper; and thefour wvelders, who weld tools used in the potroom and other portionsof the plant, and occasionally work outside of the machine Shop. 8There are 28 millwrights, including the 2 leadmen.11With theexception of 1 millwright in the machine shop; they work throughout16Baugh andSonsCompaay,82 N. L. R. B. 1300:Kimberly-Clark Corporation, 78N. L. R. B. 1.02;Smith. Paper, Incorporated,76 N. I,. R. B. 1226."Apparently the switchboard operators who constitute a separate bargaining unit atthe Employer's Sheffield plant (see footnote8 supra)are similar to the rectifier stationoperators in the present cases.There is some indication in the Board's decision in theAluminum Company case,50 N. L. R. B 380, that recifier station operators were includedin the voting group of maintenance electricians established in that case. (See footnote7 supra.)18The machinists, one of the millwrights, and these three fringe categories are apparentlyall the employees regularly stationed in the machine shop, except for the blacksmiths, whowork at one end of that building.All of them are under the jurisdiction of the machineshop foreman, who also supervises certain employees, among whom are painters and truckdrivers, stationed outside the machine shop.InThe other of the two foremen in the mechanical maintenance department, the "mill-wright" foreman, supervises these millwrights, the welders working with them, the oilers, REYNOLDS METALS COMPANY117the plant.They repair pot shelves, cradles, and superstructures, andalso dismantle and reassemble equipment.Working side by side withthem under the supervision of a millwright leadman, are three welderswho weld machinery, equipment, and plant structures.They, alongwith the machine shop welders, received the "craft" raise in 1948.20The Petitioner would include these welders. It would also includefour oilers, who are engaged in the unskilled job of pumping fuel andoiling and greasing all plant machinery.Some employees classified as laborers perform duties ordinarilyassumed by machinists helpers, but it is not clear what proportionof time they devote to such work. Others regularly assist millwrights.Still others may aid or substitute for the stub end collector bar fabri-cator.When they are assigned to jobs which pay more, the laborersreceive the higher rate.We are of the opinion that the machinists, millwrights, and the alliedmechanical maintenance employees, such as welders, the stub endcollector bar fabricator, and those laborers regularly assisting in ordoing the same work, have skills and functions similar to those ofother employees we have held to constitute identifiable, homogeneouscraft groups.21We find, therefore, that they may constitute a separateappropriate unit.We shall include the two machinists who functionas automotive mechanics.Although they and the other machinistswork on different kinds of equipment and machinery, they are skilled,receive the same compensation and have similar interests 22However,we shall exclude the bridge craneman and oilers'23 because they per-form no skilled mechanical maintenance work.We shall also excludethe toolroom repairman classification, as there is no incumbent servingas such, but we are including the machinist who performs the tooldispensing function and in addition does skilled tasks not ordinarilyrequired in this job.The Blacksmiths' UnitBlacksmiths requests a unit of blacksmiths and blacksmith ham-mermen.The blacksmith shop, which is located at, the end of themachine shop building, is equipped with forges and automatic ham-mers.The two blacksmiths participate in making and repairingvarious tools used in the plant.The hammerman operates an air-and certain other mechanical maintenance employees working outside of the machine shop,including brickmasons, roof repairmen, and scrubber-system repairmen.20 See footnote 12supra.21Anaconda Wire and Cable Company,81 N. L. R. B. 1235;InternationalHarvesterCompany, McCormick Twine Mills,80 N. L. R. B. 1279;Reynolds Metals Company, 74N. L. R. B. 1139;Reynolds Metals Company, McCook Sheet Mills, 70 N.L. R. B. 1338.22CitiesServiceRefining Corporation,83N.L.R.B.890 ;ColumbiaPicturesCorporation,80 N. L. R. B. 1381;St.Regis Paper Company (Kraft Pulp Division),80 N. L. R. B. 570.23St.Regis Paper Company (Kraft Pulp Division), supra. 118DECISIONSOF NATIONAL LABORRELATIONS BOARDdriven hammer and acts as the blacksmith's helper. Somelaborers areregularly called in to relieve the hammerman.As the blacksmiths have been historically recognized as a craftgroup,24 and as the record shows that these employees exercise thecustomaryskills of this craft, we find that they may constitute a sepa-rate appropriate unit 25The Painters' UnitPainters desires a unit of all painters, including the leadman.Allsix painters have their headquarters in a separate building.Theypaint the offices and do rough maintenance painting throughout theplant.In addition, they replace broken glass.Most of the paints arebought in prepared form so that it is unnecessary for the painters toknow how to match or mix paints. Although three of the paintershave been upgraded from production jobs in the preceding two anda half years, the Employer's supervisor of mechanical maintenancetestified that some of the painters are "first-class" painters withexperi-ence dating back to the construction of the plant.All the paintersreceive the same rate of pay as the maintenance electricians, machin-ists,and other craft employees.In view of the foregoing facts as to their rate of pay and their dis-tinctive skills in work which is clearly different from the work of allother employees in the plant, we find flat the painters are a craft groupthat may constitute a separate appropriate unit.26We have found that the employees in each of the craft groups de-scribed above may constitute an appropriate bargaining unit if theyso desire, notwithstanding their present inclusion in a broader unit.However, as the inclusion of these employees in the existing plant-wide unit is also clearly appropriate, we shall not make any unitdetermination until elections have been conducted. If the majorityof a voting group vote for the specified Petitioner, they will be taken tohave indicated their desire to constitute a separate bargaining unit.Accordingly, we shall direct elections among the employees of theEmployer at its Troutdale, Oregon, plant, in the groups enumeratedbelow, excluding in each case office employees, guards, and watchmen,fire and plant protection employees, laboratory employees, profes-sional employees, office janitors, foremen, and supervisors as defined inthe Act '27 and all other employees :24 Southland Paper Mills, Inc.,81N.L.R.B. 330;PotashCompany ofAmerica,80 N. L.R. B. 1035;Reynolds Metals Company,McCook Sheet Mills,70 N.L. R. B. 1338.16The fact that the blacksmiths are not separately supervised does not militate againstthe conclusionthat theyare a distinct craft group.26Anaconda Wire and Cable Company, supra.Cf.PacificCar and Foundry Company,76 N. L. R. B. 32.27The partiesagreed to or did not oppose these exclusions.They also agreed, and wefind, that leadmen are not supervisors within the meaning ofthe Act. REYNOLDS METALS COMPANY - -119(a)All maintenance electricians and electrician leadmen in theplant, including the meter men and leadman working in the meterroom or electrical testing department adjacent to the rectifier room;(b)All employees in the rectifier station operating department in-eluding operators, assistant operators, and attendants;(c)All machinists and millwrights including automotive mechan-ics,millwright leadmen, welders, stub end collector bar fabricator,and those laborers who spend the greater part of their time assistingthe preceding employees or doing similar work, but excluding oilers,machine shop bridge craneman and toolroom repairman ;(d)All blacksmiths, blacksmith hammerman, and laborers whospend the greater part of their time assisting the blacksmiths or act-ing in the capacity of blacksmith hammerman;(e)All painters, including leadman.We shall not place the Intervenor's name on the ballot because it isnot in compliance with Section 9 (f), (g), and (h) of the Act.28DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the voting groups described inparagraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tions, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not :(a)All employees in Group (a) desire to be represented for pur-poses of collective bargaining by International Brotherhood of.Elec-tricalWorkers, Local Union 49, AFL;(b)All employees in Group (b) desire to be represented for pur-poses of collective bargaining by International Brotherhood of Elec-tricalWorkers, Local Union 125, AFL;Se See fgotnote 1supra. -120DECISIONS OF NATIONAL LABOR RELATIONS BOARD. (c)-All employees in Group (c) desire to be represented for pur-poses of collective bargaining by International Association of Machin-ists,Willamette Lodge No. 63;(d)All employees in Group (d) desire to be represented for pur-poses of collective bargaining by Blacksmiths Local No. 37, Inter-national Brotherhood of Blacksmiths, Drop Forgers, and Helpers,AFL;(e)All employees in Group (e) desire to be represented for purrposes of collective bargaining by International Brotherhood of Paint-ers,Decorators, Paperhangers of America, Local No. 10, AFL.2929The compliance status of the Painters has lapsed since the hearing in this matter.In the event it fails to renew its compliance with Section 9 (h) within 2 weeks from thedate of this Direction,the Regional Director is to advise the Board to that effect.Noelection shall be conducted unless and until compliance has been renewed.